Citation Nr: 1307715	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1960 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  This matter was before the Board in August 2012 when it was remanded for additional development.  

In May 2008, the Veteran filed a claim for service connection for pulmonary asbestosis.  A November 2008 rating decision granted service connection for pulmonary asbestosis, rating the disability 60 percent disabling.  In March 2009, in association with the Veteran's claim for TDIU, the Veteran submitted new and material evidence, consisting of a private medical letter noting pulmonary function testing showed a decreased in his lung function.  Consequently, the November 2008 rating decision never became final, and the matter remains on appeal.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010) (holding that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim).  Therefore, the Board does not have jurisdiction over the matter of entitlement to an increased initial disability rating for pulmonary asbestosis, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected pulmonary asbestosis precludes him from securing or following a substantially gainful occupation.  
CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU rating, which constitutes a complete grant of the benefits sought on appeal as to that claim.  Therefore, a discussion of VA's duties to notify and assist is unnecessary regarding the claim.  

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based solely on his service-connected pulmonary asbestosis is warranted.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an indivdiual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Service connection has been in effect for pulmonary asbestosis, rated 60 percent disabling, since May 22, 2008.  Thus, the Veteran met the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

The evidence of record shows that the record retired January 1, 2001 from General Motors as a material specialist.  

The Veteran filed the instant claim for TDIU in March 2009.  He noted worked as a warehouseman from 1964 to 2000.  He listed his education included a high school degree and mechanics school (completed during active service).  

A June 2010 private medical letter from Dr. Fortune O. Alabi noted the Veteran's spirometry showed worsening lung function coupled with worsening symptoms with difficulty performing activities of daily living.  

A June 2012 private medical letter from Dr. Thomas W. Obrien noted the Veteran's lung disease secondary to asbestosis was progressive and he was becoming increasingly more symptomatic and requiring more therapy.  It was further stated that the Veteran was disabled from his lung disease.  

In August 2012, the Board remanded this matter for additional development, to include a VA examination to determine the severity of the Veteran's pulmonary asbestosis and its impact on his ability to obtain and maintain employment.  

On September 2012 VA examination, it was noted that the Veteran was put on 24-hour oxygen several months earlier and that he was wearing an oxygen mask at the time of the examination.  The Veteran reported he could walk about three blocks while wearing his oxygen.  The examiner noted the Veteran was short of breath while sitting.  The examiner further noted that the Veteran requires continuous oxygen therapy.  It was opined that the Veteran would not be able to be employed in work with physical demands but asbestosis in and of itself is not severe enough to prevent him from being employed in sedentary jobs.  

After a review of the evidence of the record, the Board finds the Veteran's service-connected pulmonary asbestosis prevents him from securing or following substantially gainful employment.  Significantly, on September 2012 VA examination, it was noted that the Veteran's service-connected pulmonary asbestosis requires continuous oxygen therapy.  Furthermore, the examiner found the Veteran was not able to be employed in work with physical demands, work consistent with the Veteran's employment history working in a warehouse background as a material specialist.  Thus, the Board finds that the totality of the evidence sufficiently reflects the Veteran's pulmonary asbestosis is of such a severity that he would be unable to secure or follow a substantially gainful occupation.  

In sum, the Board finds that the evidence shows the Veteran is entitled to an award of a TDIU rating.  Hence, entitlement to TDIU is warranted.  



ORDER

TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


